Citation Nr: 1820193	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-07 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material has been received to reopen a claim for service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder. 

3. Entitlement to service connection for right upper extremity neurological disorder (claimed as forearm and hand nerve damage). 


REPRESENTATION

Veteran represented by:	Anne Buckley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to October 1999. The Veteran also served in the Navy Reserves from April 2005 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a low back disorder and right upper nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2002 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a low back disorder. The Veteran did not appeal that decision, which became final. 

2. The evidence associated with the claims file subsequent to the October 2002 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for a low back disorder. 


CONCLUSION OF LAW

1. The October 2002 rating decision denying the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a low back disorder is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder. 38 U.S.C §5108 (2012); 38 C.F.R. §3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a) (2017).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran asserts that his claim for service connection for a low back disorder should be reopened. The RO denied this claim most recently in October 2002, because the RO found that there was no current low back disorder. The Veteran did not appeal this decision within one year. Accordingly, the decision became final. 

Evidence of record in October 2002 included the Veteran's service treatment records (STRs). 

Evidence received since the October 2002 denial includes statements from the Veteran, VA treatment records, and a November 2012 VA examination. In August 2017 the Veteran testified at a Board hearing. According to the Veteran, he has a current low back disorder that was caused by parachuting in service. 

Upon review of the record, the Board finds that new and material evidence has been received. The Veteran's diagnosis of a low back disorder, VA treatment records, and VA examination were not previously of record and constitute material evidence regarding the Veteran's low back disorder. As such, the Board finds that the evidence, in the form of medical diagnosis, was not previously considered by the agency decision makers. The Board finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and it is thus material for purposes of reopening the Veteran's claim for a low back disorder. 

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2017). Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for a low back disorder have been met. 


ORDER

New and material evidence having been presented, the claim for service connection for a low back disorder is reopened. 


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). Thus, remand is necessary to secure records of the Veteran's 2010 workers' compensation claim for his low back injury, private treatment records related to the Veteran's low back surgery, and an adequate VA opinion, or if necessary, a new examination. Further, an adequate VA opinion, or if necessary, a new examination is required for the Veteran's right upper extremity neurological disorder.

In a March 2010 treatment record, the Veteran stated that he was going through a lot of pain with his low back and was in the middle of the workman's compensation process. These records, or an attempt to obtain these records, are not in the file and must be obtained. 

Further, a medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stelf v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In regards to the VA examination of the Veteran's low back disorder, the November 2012 VA opinion did not fully address low back complaints in the STRs, the June 1999 Medical Evaluation Board's (MEB) finding that the Veteran's mechanical back pain was aggravated by service, and the Veteran's low back injury at work in 2010 and the subsequent surgery. Therefore, the November 2012 VA opinion is not adequate.

The November 2012 VA opinion regarding the claimed right upper extremity neurological disorder is also inadequate, as the examiner did not fully address findings in the STRs, specifically a November 2009 STR indicating that the Veteran had a degree of autonomic dysfunction in the ulnar aspect of the right hand most likely as the result of the situational injury sustained in March 2008, a November 2009 STR finding that the Veteran was at risk for ulnar neuropathy most likely in the elbow region, or the May 2011 PEBs finding that the Veteran's peripheral nerve injury of the ulnar nerve was permanent. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, specifically records related to the 2010 low back surgery. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to provide the records or the proper authorizations to obtain records of the workers' compensation claim related to his low back injury and subsequent surgery in 2010. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate opinion, or examination if necessary, to determine the etiology of his low back disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the low back disorder was caused or aggravated by the Veteran's military service. The examiner must specifically address the following:  1) the Veteran's in-service complaints of chronic back pain; 2) the June 1999 MEB finding that mechanical back pain was aggravated by service; and 3) the 2010 work related back injury and subsequent surgery. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate opinion, or examination if necessary, to determine the etiology of his right upper nerve damage. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right upper extremity neurological disorder was caused or aggravated by the Veteran's military service. The examiner must specifically address the following:  1) a November 2009 STR finding autonomic dysfunction in the ulnar nerve; 2) a November 2009 STR finding risk for ulnar neuropathy in the elbow region; and 3) May 2011 PEBs finding that the Veteran's peripheral nerve injury of the ulnar nerve was permanent. 

5. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


